DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1 – 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adavanne et al. (hereinafter Ada, Sound Event Detection Using Weakly Labeled Dataset With Stacked Convolutional and Recurrent Neural Network; 9 Oct 2017) in view of Harb et al. (hereinafter Harb, Sound Event Detection Using Weakly Labaelled Semi-Supervised Data With GCRNNS, VAT and Self-Adaptive Label Refinement; 16 Oct 2018).

Regarding Claim 1, Ada discloses:
A sound event detection method (e.g. sound event detection; see title and abstract), comprising:
receiving a sound signal (e.g. audio input; section 2.1; see also audio input in abstract) and determining and outputting whether a sound event is present in the sound signal (e.g. identifying the sound events active; section 3.3; predicted labels… prediction of sound event class; section 4) by applying a trained neural network to the 
wherein the neural network is trained to early stop at an optimal epoch based on a different threshold (e.g. calculation improvement for the evaluated metrics of the strong labels, F-Score and error rate sum; see 2.2 and 3.2) for each of at least one sound event present in a pre-processed sound signal (e.g. trained the neural network for 1000 epochs using early stopping to reduce the overfitting of the network to the training data, the training was stopped if the sum of the error rate of the strong labels and F-score of weak labels did not improve for more than 100 epochs; section 2.2; note all recordings are of 10 second length and mono channel sampled at 44.1khz).
Ada fails to explicitly disclose:
performing post-processing of the output to reduce an error in the determination.
In a related field of endeavor (e.g. sound event detection using neural networks), Harb discloses training a neural network to detect sounds events, similar to that of Ada.  Harb additionally notes the use of post-processing; see Fig. 1, and section 2.4.
Modifying Ada to include the post processing technique of Harb further discloses:
performing post-processing of the output to reduce an error in the determination (e.g. Ada now implementing the features of Ada, namely, post processing; see Fig. 1; discussion of post processing in section 2.4; and note improvement of the performance when using post-processing; section 3.4, i.e. “reducing error”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the features of Harb to Ada.  One would have been motivated to do so to improve Ada in the same way as Harb, notably, Harb notes that 

Regarding Claim 2, in addition to the elements stated above regarding claim 1, the combination further discloses:
 wherein the different threshold is determined by analyzing an interval including a strong label based on a length of the strong label, when the strong label including an onset or an offset is present (e.g. strong labels are evaluated using a segment [length] based F-score and error rate; section 2.2 of Ada).

Regarding Claim 3, in addition to the elements stated above regarding claim 1, the combination further discloses:
wherein the neural network is trained to early stop at an optimal epoch determined while monitoring an accuracy or a loss or an F-score based on the different threshold for each sound event (e.g. trained the neural network for 1000 epochs using early stopping to reduce the overfitting of the network to the training data, the training was stopped if the sum of the error rate of the strong labels and F-score of weak labels did not improve for more than 100 epochs; section 2.2 of Ada)

Claim 4, in addition to the elements stated above regarding claim 1, the combination further discloses:
wherein the pre-processing comprises upsampling, downsampling, and channel number conversion of the sound signal (e.g. the inputs to Ada, now modified by Harb, in parcitulr converting to a mono signal with a sampling rate of 16kHz; section 2.2).

Regarding Claim 5, in addition to the elements stated above regarding claim 1, the combination further discloses:
wherein the post-processing comprises modeling time series data or applying filtering for smoothing (e.g. using a median filter for post processing; section 2.4 of Harb).

Claim 6 is rejected under the same grounds as claims 1 and 5 above.

Claim 7 is rejected under the same grounds as claim 2 above.

Claim 8 is rejected under the same grounds as claim 3 above.

Claim 9 is rejected under the same grounds as claim 4 above.

Claim 10 is rejected under the same grounds as claim 1 above.

Claim 11 is rejected under the same grounds as claim 1 above.

Claim 12 is rejected under the same grounds as claim 2 above.

Claim 13 is rejected under the same grounds as claim 3 above.

Claim 14 is rejected under the same grounds as claim 4 above.

Claim 15 is rejected under the same grounds as claim 5 above.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew C Flanders whose telephone number is (571)272-7516.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANDREW C FLANDERS/           Primary Examiner, Art Unit 2654